Case 2:18-cv-01769-BJR Document 56 Filed 09/18/19 Page 1 of 7
Case 2:18-cv-01769-BJR Document 56 Filed 09/18/19 Page 2 of 7
Case 2:18-cv-01769-BJR Document 56 Filed 09/18/19 Page 3 of 7
Case 2:18-cv-01769-BJR Document 56 Filed 09/18/19 Page 4 of 7
Case 2:18-cv-01769-BJR Document 56 Filed 09/18/19 Page 5 of 7
Case 2:18-cv-01769-BJR Document 56 Filed 09/18/19 Page 6 of 7
                Case 2:18-cv-01769-BJR Document 56 Filed 09/18/19 Page 7 of 7



     Additionally, the Court finds that Plaintiffs attorney has established that his request for attorney's
 1
     fees in the amount of $5,868.00 is reasonable and hereby orders Defendant to compensate Plaintiff
 2
 3   in that amount. See Dkt. No. 50 at 8.

 4                                         v.     CONCLUSION
 5
            For the foregoing reasons, the Court hereby GRANTS Plaintiffs motion for contempt
 6
     and sanctions, Dkt. No. 33, and ORDERS as follows: (1) Defendant shall pay $100 per day to the
 7
     Court for each day she fails to provide the accounting, (2) Defendant shall pay Plaintiffs
 8
 9   reasonable attorney's fees and costs in the amount of $5,868.00 expended in securing

10   Defendant's compliance with the Court's orders, and (3) Defendant shall place any funds
11   remaining from the $153,540 she transferred to the Skagit Bank account in her name into the
12
     Court's Registry.
13
14
            DATED thisj&":y of         �W                 , 2019.
15
16
                                                            BARBARA -:-- HSTEIN
17                                                          UNITED ST ES DISTRICT JUDGE
18
19
20
21
22
23
24
25
                                                      7
